                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19CR3126
     vs.
                                                           ORDER
TITUS J. MILLER,

                   Defendant.



      Defendant has moved to continue Defendant’s status hearing. (Filing No.
26). As explained by defense counsel, he has received more discovery and
needs additional time to review it and confer with Defendant. The motion to
continue is unopposed. Based on the representations of counsel, the court finds
the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 26), is granted.

      2)    Defendant's status hearing will be held before the undersigned
            magistrate judge on February 13, 2020 at 3:00 p.m. Defendant is
            ordered to appear at this hearing.

      3)    For the reasons stated by counsel, the Court finds that the ends of
            justice served by continuing Defendant's status hearing outweigh the
            best interest of Defendant and the public in a speedy trial.
            Accordingly, the time between today's date and February 13, 2020
            shall be excluded for speedy trial calculation purposes. 18 U.S.C. §
            3161(h)(7). Failing to timely object to this order as provided under
            this court’s local rules will be deemed a waiver of any right to later
            claim the time should not have been excluded under the Speedy
            Trial Act.

      January 13, 2020.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
